Citation Nr: 1111064	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-32 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to an initial compensable rating for right ear hearing loss.  

3.  Entitlement to an initial disability rating for pseudo folliculitis barbae in excess of 10 percent prior to August 25, 2009.  

4.  Entitlement to an initial disability rating for pseudo folliculitis barbae in excess of 30 percent since August 25, 2009.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 19994 to January 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA), Regional Office (RO).  

The New Orleans, Louisiana RO is now the RO of jurisdiction.  


FINDINGS OF FACT

1.  On November 12, 2009, prior to the promulgation of a decision in the appeal, the Board was notified by the Veteran by letter that he was satisfied with the rating of 30 percent for pseudo folliculitis barbae, effective July 25, 2008.  

2.  Left ear hearing loss for VA purposes is not shown.  

3.  Right ear hearing loss is manifested by no more than level I hearing acuity.  

4.  Prior to July 25, 2008, the Veteran's pseudo folliculitis barbae was productive of no more than one characteristic of disfigurement which was hyperpigmented skin in an area exceeding six square inches; two or three characteristics of disfigurement were not shown, nor was the condition required systemic therapy for a total of 6 weeks or more. 

5.  Beginning in July 25, 2008, the Veteran's pseudo folliculitis required systemic therapy (steroid use) for a total of 6 weeks or more.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of an initial increased rating for pseudo folliculitis barbae, in excess of 30 percent since July 25, 2008, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  Left ear hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131,5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

3.  The criteria for a compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  

4.  The criteria for 30 percent, and no more, for pseudo folliculitis barbae have been met for the period beginning July 25, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran indicated in a November 2009 statement that the 30 percent rating assigned for his pseudo folliculitis barbae appropriate.  However, he indicated that he was not satisfied with the RO's decision to make the award effective from August 2009.  He felt that the 30 percent rating should have been made effective from his date of claim, which was in May 2007.  His representative likewise indicated in a VA Form 646, that the Veteran was satisfied with the 30 percent rating provided for pseudo folliculitis barbae.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a veteran may indicate he agrees with a certain rating, even if less than the maximum possible rating).  The aspect of the appeal for a rating in excess of 30 percent has been effectively withdrawn in writing by the Veteran in accordance with 38 C.F.R. § 20.204.

For these reasons, the appeal for a disability rating in excess of 30 percent for pseudo folliculitis barbae must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a).


Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As to the claim of service connection for left ear hearing loss, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2007.  The letter fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  It informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

As for an initial increased rating for right ear hearing loss and pseudo folliculitis barbae, the Board notes that where service connection has been granted and an initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

With the aforementioned letter, the RO effectively satisfied the notice requirements with respect to the issues on appeal, which were subsequently readjudicated in an October 2009 supplemental statement of the case.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The RO associated the Veteran's service treatment and VA treatment records with the claims file.  Neither the Veteran nor his representative have identified any outstanding pertinent to his appeal.

The Veteran was afforded a VA examination in November 2007 and again, in October 2009 for his right ear hearing loss and in November 2007 and September 2008 for pseudo folliculitis barbae.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's right ear hearing loss since the October 2009 VA examination or his pseudo folliculitis barbae since that September 2008 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  

The November 2007 and October 2009 VA examinations were also obtained for the purpose of ascertaining whether the Veteran had left ear hearing loss for VA purposes.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2009 VA examination is more than adequate, as it clearly shows that there is no hearing loss for VA purposes.  The Board finds that the examination reports are more than adequate.  Each examination included the proper audiology testing and considered the statements of the appellant and provides a complete rationale for the opinion stated, relying on and citing to the evidence reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

Recognition is given to the fact that it appears that the Veteran's claims file was not available for review in connection with the examinations.  Such is not necessarily fatal in determining the adequacy of a VA examination.  Indeed, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) held that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Although the claims file was not reviewed, the examinations were through, and well reasoned, and when additional evidence was necessary in connection with the pseudo folliculitis barbae increased rating claims, a September 2008 addendum was obtained to clarify any information lacking in this regard.  Both examiners took into account the Veteran's personal history/complaints.  Moreover, with respect to his hearing loss claims, the outcome of the appeals turns essentially on the result of audiology test results.  The VA outpatient treatment records do not include these tests or, for that matter, any findings with regard to the Veteran's hearing.  The Board therefore finds the examinations to adequate for rating purposes.

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

The Veteran claims that he has left ear hearing loss based on service incurrence.  He maintains that he worked on the flight line in service, and as a result, he sustained hearing loss.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection. See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no evidence of left ear hearing loss for VA purposes during the period under appellate review.  

Service treatment records show that the Veteran was evaluated on several occasions for noise exposure.  All audiograms performed in service were within normal limits for VA purposes.  There was no evidence of left ear hearing loss.  

More importantly, a review of the post-service evidence reveals that the Veteran has not been diagnosed as having left ear hearing loss for VA purposes.  A November 2007 VA examination revealed that during military service, he worked the flight line and cryogenic plant operations.  He fired weapons with his right hand.  He used hearing protection and required a hearing conservation program.  After service, he worked for 18 months as a deck hand on a barge without hearing protection and did not require a hearing conservation program.  He related that he used power tools with hearing protection.  Pure tone thresholds, in decibels of the left ear, were as follows:



HERTZ


500
1000
2000
3000
4000





30
25
25
20
20

These findings were air conduction.  Bone conduction was also performed and was shown in decibels of the left ear as follows:   



HERTZ


500
1000
2000
3000
4000





20
10
25
20
20

The examiner stated that air conduction was better than bone conduction to reflect hearing loss.  Speech recognition ability was 100 in the left ear.  The examiner stated that the Veteran had a conductive hearing problem which could be resolved with medical intervention.  However, his hearing findings, neither air condition or bone conduction, met VA standard for left ear hearing loss.

The Veteran underwent VA examination in October 2009.  Pure tone thresholds, in decibels of the left ear, were as follows:



HERTZ


500
1000
2000
3000
4000





15
15
15
15
10

Speech recognition ability was 96 in the left ear.  He had normal middle ear pressure, and speech recognition was excellent.  The diagnosis was left ear hearing was within normal limits.  

As previously stated, a hearing loss disability is defined by regulation.  Pursuant to 38 C.F.R. § 3.385, audiometric thresholds between 500 and 4000Hz. are considered when determining whether or not the Veteran has a hearing loss for VA purposes.  Here, as noted, the Veteran has not had left ear hearing loss for VA purposes in service or thereafter.  

The Board has considered the Veteran's statements submitted through various written correspondence, with respect to his reduced hearing acuity in the left ear.  The Board acknowledges that the Veteran is certainly competent to report that he experiences difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the current audiometric results fail to establish that he currently has a left ear hearing loss for VA compensation purposes.  His medical records since service made no reference to a past medical history of a problem/condition of left ear hearing loss, especially when he has been treated and lists other conditions.  

The presence of a current left ear hearing loss disability is paramount.  As this is lacking, the claim of entitlement to service connection for left ear hearing loss is denied. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left ear hearing loss disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107.  

Initial Ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased- rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Right Ear hearing loss

The Veteran claims that he has right ear hearing loss that is more severe than the current evaluation reflects.  

Service connection for right ear hearing loss was granted by rating decision of January 2008.  A noncompensable rating was granted effective May 2007.  The noncompensable rating for right ear hearing loss has been in effect since that time.  

VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates the average pure tone sensitivity threshold (derived from the sum of the 1000, 2000, 3000, and 4000-Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds (in decibels) and of speech discriminations (in percentages).  Level I represents essentially normal acuity, with Level XI representing profound deafness.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.  

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I subject to the provisions of 38 C.F.R. § 3.383. 38 C.F.R. § 4.85(f).  

The Veteran was seen by an audiologist at VA in November 2007.  The condition was said to have existed since 2006.  Physical examination of the right ear revealed the auricle on the right side was within normal limits.  There was mild conductive hearing loss on the right.  

Pure tone thresholds, in decibels, were as follows (Air conduction studies):



HERTZ



1000
2000
3000
4000





RIGHT
40
30
25
20
 

Bone conduction studies showed:



HERTZ



1000
2000
3000
4000





RIGHT
25
25
25
20
 
The examiner stated that air conduction studies were better than bone conduction studies to reflect hearing loss.  Average pure tone thresholds were 29 in the right ear.  Speech recognition performed with the Maryland CNC word list revealed 100 percent on the right.  The diagnosis was right ear conductive hearing loss.  The examiner stated that if the problem was treated, it would cause a change in the hearing threshold level because it was at least as likely as not that the conductive component in the Veteran's hearing loss could be resolved with medical intervention.  

By intersecting the column in Table VI for average puretone decibel loss falling between 0 and 41 with the line for percent of discrimination from 92 to 100, the resulting numeric designation for the right ear is level I.  The Veteran's nonservice-connected left ear is assigned a level I hearing acuity combined with level I hearing acuity for the right ear equates to a noncompensable percent evaluation.  38 C.F.R. § 4.85, Table VII.  

Pursuant to 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI of Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  This is not the case found at the April 2007 examination.  

The Veteran underwent a VA audiology examination in October 2009.  Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000





RIGHT
15
10
10
15
 
Average pure tone thresholds were 12.5 in the right ear.  Speech recognition performed with the Maryland CNC word list revealed 96 percent on the right.  The diagnosis was right ear hearing within normal limits.  

By intersecting the column in Table VI for average puretone decibel loss falling between 0 and 41 with the line for percent of discrimination from 92 to 100, the resulting numeric designation for the right ear is level I.  The Veteran's nonservice-connected left ear is assigned a level I hearing acuity combined with level I hearing acuity for the right ear equates to a noncompensable percent evaluation.  38 C.F.R. § 4.85, Table VII.  

The provisions of 38 C.F.R. § 4.86(a), again do not apply to the October 2009.  

The Veteran points out that he has difficulty understanding, especially during noise.  However, under the law, VA may only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  In the context of the evaluation of service-connected hearing loss, the Courts have observed that rating criteria are employed through "mechanical application," as applied to clinical test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Stated another way, the determining factor in the evaluation of hearing impairment is not the Veteran's subjective determination of hearing loss or the use of hearing aids; it is the audiological test results.  

In sum, the evidence is against a compensable rating for right ear hearing loss, throughout the appeals period.  In reaching this conclusion, the Board has considered the provisions set forth in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  

The Court reasoned that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary' s policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application." Id.  

The VA examination reports made no distinct findings as to the effects that the Veteran's right ear hearing loss had on his daily activities.  The examiner during the November 2007 VA examination indicated the Veteran's conductive hearing loss could be resolved with medical intervention.  During the October 2009 VA examination, hearing was found to be within normal limits and the examiner stated that there were no significant effects on the Veteran's occupation.  

Therefore, the functional effects of his hearing loss disability are adequately addressed by the record, is adequately addressed under Martinak, and is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  Based on the findings above, referral for an extra-schedular rating is not warranted.  

Pseudo folliculitis barbae in excess of 10 percent 
prior to August 25, 2009.  

After a careful review of the medical evidence of record, the Board finds that a rating of 30 percent and no more, is warranted from July 25, 2008 for pseudo folliculitis barbae.  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  Id.  In this case, the Veteran filed his claim in May 2007.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.  

The Veteran's service-connected pseudo folliculitis barbae has been evaluated as 10 percent disabling  pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7899-7806.  As this disorder is not listed on the Rating Schedule, the diagnostic code assigned is Diagnostic Code 7899 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2010).  The RO determined that the most closely analogous, is Diagnostic Code 7806, relating to dermatitis or eczema. 38 C.F.R. § 4.118.  The Board agrees that this is the appropriate diagnostic code.  

Under Diagnostic Code 7806, a 10 percent rating is warranted where the skin disability covers at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period; a 30 percent rating is assigned when the disorder covers 20 to 40 percent of his entire body or 20 to 40 percent of exposed areas affected, or by systemic therapy being required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

Diagnostic Code 7806 also states or rate as disfigurement of the head, face, or neck, (DC 7800), or scars (DC 7801, 7802, 7803, 7804, or 7805), depending  upon the predominant disability.  

Under DC 7800, ratings may be based on the number of characteristics of disfigurement present.  The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).  A rating of 10 percent requires one characteristic of disfigurement.  A rating of 30 percent is warranted where there are two or three characteristics of disfigurement.  A 30 percent rating is also warranted where there is visible or palpable tissue loss and additional symptomatology.  

First, it is important to note that the Veteran was granted service connection for pseudo folliculitis barbae by rating decision of February 2008.  A noncompensable rating was awarded, effective May 21, 2007, the date of claim.   By rating decision of June 2009, the rating was increased to 10 percent, effective the date of claim.  By rating decision of October 2009, the rating was increased to 30 percent, effective August 25, 2009.  The Veteran has indicated that he is satisfied with the 30 percent rating but believes that it should be rated as such from the date of claim.  Thus, the scope of this appeal is solely on the question of whether the criteria to support a rating in excess of 10 percent (a 30 percent rating) were met prior to August 25, 2009.

Service treatment records showed that the Veteran was started on antibiotics and steroids in July 1996.  There is no other evidence of record that shows that the Veteran received ongoing steroid treatment while in the service.  

After service, the Veteran underwent a VA examination in November 2007.  It was noted that the Veteran began having a rash on the beard area in 1994/1995.  He sought treatment at that time in the military and he was given a prescription cream which did not work.  He was also given a pseudo folliculitis barbae (PFB) waiver and was allowed not to shave.  The Veteran related that he now wore a respirator working around hazardous gases and had to shave to get a good fit on the respirator.  Physical examination revealed multiple follicular based on papules and pustules with hyperpigmentation in the beard area.  The assessment was pseudo folliculitis barbae.  It was noted that it was a common condition, and worsened by close shaving.  The condition could also be treated with topical antibacterials and topical retinoids, but it was unclear whether the Veteran was offered this treatment in service.  

In August 2008, the Veteran was referred by for another VA examination to have his pseudo folliculitis barbae reexamined.  It was noted that the beard area with multiple papules and pustules with underlying hyperpigmentation was affecting 2 percent of the body surface area.  

In September 2008, an addendum was submitted to the August 2008 VA examination.  The addendum indicated, in pertinent part, that the total body surface area involved with pseudo folliculitis barbae was 2 percent and the percent of the exposed body surface area with pseudo folliculitis barbae was also 2 percent.  The hyperpigmented area on exposed skin exceeded 6 square inches.  

VA outpatient treatment records showed that in July 2008, the Veteran was seen for his pseudo folliculitis barbae.  He stated that hydrocortisone cream did not work and the Metrogel he was given was not in stock.  He related that he had used steroid pills in the past and that they had helped.  He used them when he was stationed in Japan.  On July 25, 2008, he was prescribed Prednisone for nine days.  He was given a refill of three weeks of medication.  On August 25, 2009, he was seen for treatment for his pseudo folliculitis barbae.  It was noted that he had scars on his face and the back of his neck.  He asked for a refill of his prednisone, hydrocortisone, and Metrogel.  

On October 5, 2009, he was seen again for a flare-up of his pseudo folliculitis barbae.  He was given a refill for a short course of oral steroids.  It was indicated that he had tried steroidal therapy, antibacterial therapy, and he was referred to dermatology to determine if the team would like to attempt retinoid therapy.  The examiner stated that the condition had not ever fully resolved, was itchy, and worse when he wore a beard.  It helped when he shaved, but not too close.  Physical examination revealed raised 1 centimeter follicles on the Veteran's cheeks, bilaterally.  

Since July 25, 2008, the record supports the finding that the Veteran began steroid treatment (Prednisone) and was in receipt of this treatment for more than 6 weeks, but not constantly, during a 12 month period.  The requirements under Diagnostic Code 7800, as previously stated, did not meet the compensable rating, therefore, the findings under Diagnostic Code 7806 are the more predominant disability findings.  Since the earliest time period that the Veteran's pseudo folliculitis barbae was shown on a 6 week basis or more within a 12-month period, a 30 percent rating is warranted since July 25, 2008.  The Board again notes that the Veteran has expressed his satisfaction with receiving a 30 percent rating for his pseudo folliculitis barbae.  As this portion of the Veteran's appeal represents a full grant of the issue, consideration of whether a higher rating is assignable is not deemed warranted.  See AB v. Brown, 6 Vet. App. 35 (1993)  

As for period prior to July 25, 2008, a review of the record shows that the Veteran's condition showed symptoms that warranted no more than a 10 percent rating.  First, there is no evidence that the Veteran was administered any type of systemic therapy prior to July 2008.  Next, there was evidence at that time of only one characteristic of  disfigurement (hyperpigmentation of the exposed area on exposed skin exceeding 6 square inches) of the head, face, or neck, sufficient to warrant a 10 percent rating.  Visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features or two or three characteristics of disfigurement, necessary for a 30 percent rating, was not shown or indicated by the Veteran.  Neither the VA examination report nor the VA treatment records identified or described any of the other characteristics of disfigurement.  The Veteran does not contend otherwise.  Rather, he merely argues that his skin condition has remained the same since service.  Additionally, the medical evidence reported that his skin condition covered only 2 percent of his entire body, insufficient to warrant a compensable rating.  

The Board has considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the manifestations and symptoms of the Veteran's pseudo folliculitis barbae were applied to the applicable rating criteria, general counsel opinions, and case law.  The Board fully explained why the criteria for a 30 percent rating had not been met.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's pseudo folliculitis barbae includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



Extra Considerations 

With respect to the Veteran's claims, the Board has also considered his statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his hearing loss disorder or pseudo folliculitis barbae disorder- according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's hearing loss disability and pseudo folliculitis barbae, has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  For the right ear hearing loss, the level of disability is rated the same throughout the rating period.  Therefore, a compensable rating for right ear hearing loss is not warranted at any point throughout the rating period.  As for the pseudo folliculitis barbae, it is rated no more than 10 percent prior to July 25, 2008 and 30 percent and no more, since July 25, 2008.  


ORDER

The appeal as to an initial increased rating in excess of 30 percent for pseudo folliculitis barbae is dismissed.  

Service connection for left ear hearing loss is denied.  

An initial compensable rating for right ear hearing loss is denied.  

A rating of 30 percent and no more, for pseudo folliculitis barbae since July 25, 2008, is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


